                Case 2:20-bk-10264-ER         Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13         Desc
                                               Main Document     Page 1 of 9


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   Emails:       aram.ordubegian@arentfox.com
                                     douglas.flahaut@arentfox.com
                   6                 christopher.wong@arentfox.com
                   7   General Bankruptcy and Restructuring Counsel for
                       Debtor and Debtor-In-Possession
                   8
                                                 UNITED STATES BANKRUPTCY COURT
                   9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                10
                                                         LOS ANGELES DIVISION
                11

                12     In re                                          Case No. 2:20-bk-10264-ER

                13     450 S. WESTERN, LLC, a California              Chapter 11
                       Limited Liability Company,
                14                                                    NOTICE OF FILING OF:

                15                         Debtor and Debtor-in-      SECOND AMENDMENT TO THE
                                           Possession                 PURCHASE AND SALE AGREEMENT
                16
                                                                      Sale and Auction Date
                17                                                    Date:    October 14, 2020
                                                                      Time:    10:00 a.m.
                18                                                    Place:   Courtroom 1568
                                                                               255 E. Temple St.,
                19                                                             Los Angeles, CA 90012

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES




                       AFDOCS/22039771.1
                Case 2:20-bk-10264-ER         Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13          Desc
                                               Main Document     Page 2 of 9


                   1          TO      THE     HONORABLE            ERNEST      M.      ROBLES,   UNITED    STATES
                   2   BANKRUPTCY JUDGE; AND ALL INTERESTED PARTIES:
                   3          PLEASE TAKE NOTICE THAT on November 13, 2020 the above-captioned debtor
                   4   filed a copy of the fully executed Purchase and Sale Agreement dated October 15, 2020 (the
                   5   “PSA”) by and between 450 S. Western, LLC as debtor and debtor-in-possession and Jake Sharp
                   6   Capital as well as a first amendment thereto as Dkt. No. 250.
                   7          PLEASE TAKE FURTHER NOTICE THAT attached as Exhibit 1 hereto is a fully
                   8   executed copy of the second amendment to the PSA dated November 20, 2020 which, among
                   9   other things, supersedes the first amendment to the PSA, provides that Buyer will increase its
                10     deposit to $3,750,000.00, and permits Buyer to extend closing through and including December
                11     4, 2020 as specifically provided therein.
                12     Dated: November 20, 2020                     ARENT FOX LLP
                13

                14

                15                                                  By: /s/ M. Douglas Flahaut
                                                                        Aram Ordubegian
                16                                                      M. Douglas Flahaut
                                                                        Christopher K.S. Wong
                17                                                      General Bankruptcy and Restructuring Counsel
                                                                        for Debtor and Debtor-In-Possession
                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES

                                                                     -2-
                       AFDOCS/22039771.1
Case 2:20-bk-10264-ER   Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13   Desc
                         Main Document     Page 3 of 9




                        EXHIBIT 1
Case 2:20-bk-10264-ER   Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13   Desc
                         Main Document     Page 4 of 9




                                                                                  3
Case 2:20-bk-10264-ER   Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13   Desc
                         Main Document     Page 5 of 9




                                                                                  4
Case 2:20-bk-10264-ER   Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13   Desc
                         Main Document     Page 6 of 9




                                                                                  5
        Case 2:20-bk-10264-ER                     Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13                                      Desc
                                                   Main Document     Page 7 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF FILING OF: SECOND AMENDMENT
TO THE PURCHASE AND SALE AGREEMENT will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/20/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date)                        , I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 11/20/2020                  AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23246801.1
        Case 2:20-bk-10264-ER                     Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13                                      Desc
                                                   Main Document     Page 8 of 9


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Attorney Arent Fox LLP
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com

Amy L Goldman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Amy.Goldman@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23246801.1
        Case 2:20-bk-10264-ER                     Doc 252 Filed 11/20/20 Entered 11/20/20 16:15:13                                      Desc
                                                   Main Document     Page 9 of 9


Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Attorney Arent Fox LLP
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Amelia Puertas-Samara on behalf of Debtor 450 S. Western, LLC, a California limited liability company
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lsarenas@sklarkirsh.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23246801.1
